Judge SMITH-RIBNER and Judge LEADBETTER
dissent.

ORDER

AND NOW, this 4th day of February 2003, we affirm the opinion of the Court of Common Pleas of Montgomery County in this matter dated December 4, 2001, except to the extent that it addresses the *565circumstances surrounding the special meeting of the board held on June 23, 1999. We vacate the order as it may apply to those circumstances, and we remand this matter to the trial court with instructions to order, pursuant to the powers granted to it under 15 Pa.C.S. §§ 5792 and 5793, a meeting of the membership as called for by the members in their letter from counsel dated May 28, 1999. The notice of the meeting shall comply in all ways with 15 Pa.C.S. § 5704 which requires, among other things, that members be given no fewer than five days notice of the meeting and that the notice “shall specify the general nature of the business to be transacted.” The purpose of that meeting shall be to consider the issues stated by the members in their May 28, 1999 letter and any other business that may lawfully be transacted at such a meeting.
The order of the trial court preserving the status quo in this matter dated May 1, 2002 shall remain in effect until the meeting of the membership ordered by the trial court is convened.
Jurisdiction is relinquished.